MEMORANDUM OPINION
                                        No. 04-11-00246-CV

                        In the Interest of M.G.N. and A.C.N., Minor Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-17947
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 3, 2011

DISMISSED FOR LACK OF JURISDICTION

           On March 1, 2011, the trial court signed a final judgment. On March 31, 2011, appellant

George Carl Noyes filed a notice of appeal and a motion for new trial. After a hearing and within

the period of its plenary power the trial court granted a partial new trial. See TEX. R. CIV. P.

329b(c),(e); Thomas v. Oldham, 895 S.W.2d 352, 356 (Tex. 1995). Thereafter, appellant advised

the clerk of this court in writing of the trial court’s order granting a partial new trial. In this

document, appellant also stated “this appeal has been placed in suspense” until the final

judgment is rendered in this cause.

           Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). When a motion for new trial is granted, the case is reinstated
                                                                                 04-11-00246-CV


upon the docket of the trial court and will stand for trial the same as though no trial had been

had. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005). Here, because the

trial court granted appellant’s motion for new trial in part, there is no final judgment.

Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                     PER CURIAM




                                               -2-